DETAILED ACTION
Applicant’s response, filed 18 Oct. 2021 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Oct. 2021 has been entered.
 
Status of Claims
Claims 4, 6-7, 10, and 16-18 are cancelled.
Claims 1-3, 5, 8-9, and 11-15 are pending.
Claims 1-3, 5, 8-9, and 11-15 are rejected.
Claim 8 is objected to.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/165,879, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
Claims 1, 12, and 14, and claims dependent therefrom, recite “weighing/weigh the plurality of networks based on having altered genes/proteins, having previously identified oncogenes, and having pathways previously identified as being associated with cancers to obtain a plurality of resultant networks…; and generating, based on the drug for the patient, a treatment plan for the patient comprising a drug dosage and a frequency”. Provisional App. No. 62/165,879 does not provide support for weighing a plurality of networks based on the above criteria or generating a treatment plan comprising a drug dosage and frequency. Accordingly, claims 1-3, 5, 8-9, and 11-15 are not entitled to the benefit of prior application U.S. Provisional Application No. 62/165,879, filed 22 May 2015.

Response to Arguments
Applicant's remarks regarding the priority, filed 18 Oct. 2021, have been fully considered but they do not present any arguments regarding the priority of the claims (Applicant’s remarks at pg. 12, para. 1).

Drawings
The drawings received 18 Oct. 2021 has been entered and are accepted.

Specification
The amendments to the specification received 18 Oct. 2021 has been entered.
The objection to the specification in the Office action mailed 16 April 2021 has been withdrawn in view of the amendments to the specification received 18 Oct. 2021 and the cancellation of claim 6 received 18 Oct. 2021, such that specification no longer incorporates essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication. 

Claim Objections
The objection of claims 1, 12, and 14 in the Office action mailed 16 April 2021 has been withdrawn in view of claim amendments received 18 Oct. 2021.
Claim 8 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 8 recites “…based on a drug data…”, which is a grammatical error given “data” is plurality, and should recite “…based on drug data…”.
 Appropriate correction is required.

Claim Interpretation
Claims 1, 12, and 14 recite “…a plurality of networks comprising protein-protein interaction and biological pathway networks”. Applicant’s specification at para. [0068] discloses that a series of PPI-networks corresponding to biological pathways are presented, and at para. [0097] discloses that information associated with a patient is used to personalize the patient’s genetic data into a set of protein-protein interaction networks and biological pathway resources. Accordingly, the “plurality of networks comprising protein-protein interaction and biological pathway networks” is interpreted to mean each network within the plurality of networks comprise both protein-protein interaction and biological pathway information. 

Claim Interpretation - 35 USC § 112(f)
The interpretation of the drug evaluation process, a molecular target and drug filter process, a host biological and tumor model process, and a tumor board evaluation and refinement process, recited in claim 8 under 35 U.S.C. 112(f) has been withdrawn in view of clam amendments received 18 Oct. 2021.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 6 under 35 U.S.C. 112(a) in the Office action mailed 16 April 2021 has been withdrawn in view of the cancellation of this claim received 18 Oct. 2021.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-19 under 35 U.S.C. 112(b) in the Office action mailed 16 April 2021 has been withdrawn in view claim amendments and/or cancellations received 18 Oct. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 8-9, and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1, 12, and 14, and claims dependent therefrom, are indefinite for recitation of “…repetitively generating, based on repetitively inputting a patient outcome from the treatment plan into a feedback loop mechanism, a different treatment plan for the patient based on either the molecular target or a different molecular target…” in the last limitation of the claims. First, it’s unclear how many times the patient outcome is required to be inputted into a feedback loop mechanism to fall within the metes and bounds of “repetitively generating, based on repetitively the treatment plan”), or if in each iteration of the feedback loop, a patient outcome from the treatment plan previously generated by the loop is input into the feedback loop mechanism. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to require the patient outcome is input at least twice into the feedback loop mechanism, and the patient outcome is a patient outcome from the treatment plan in the initial run of the feedback loop, and is a patient outcome from the generated treatment plan in the previous iteration of the loop for subsequent iterations of the loop.
Claim 2 is indefinite for recitation of “…displaying the molecular target to a user”. Claim 1, from which claim 2 depends, recites “…identifying, from the plurality of resultant networks, a molecular target by applying….; repetitively generating…. a different treatment plan for the patient based on either the molecular target or a different molecular target”. It’s unclear if “the molecular target” in claim 2 is intended to refer to the molecular target identified from the plurality of networks or the different molecular target recited in claim 1, or if “the molecular target” is intended to refer to both the identified molecular target and the different molecular target. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the molecular target” is interpreted to refer to the molecular target identified from the plurality of resultant networks in claim 1. If Applicant intends for “the molecular target” to refer to the identified molecular target, claim 2 could be amended to recite “…displaying the identified molecular target
Claim 8 is indefinite for recitation of “…filtering, based on a patient biology and tumor model data, the filtered evaluated drugs” in lines 5-6. First, it’s unclear if claim 8 intends for the patient biology data to be biology data for the patient recited in claim 1, or if “a patient biology” can refer to a different patient. Furthermore, the metes and bounds of what’s included within the scope of “tumor model data” is unclear. For example, it’s unclear if “tumor model data” is limited to data output by a mathematical model of a tumor if tumor model data can include data from an in-vitro assay of tumor cells (serving as a tumor model). As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean filtering based on any data related to the patient’s biology and a tumor. 

Response to Arguments 
Applicant’s arguments regarding 35 U.S.C. 112(b) filed 02 Feb. 2022 have been fully considered, but they do not pertain to the new grounds of rejection set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 4, 7, and 10 under 35 U.S.C. 112(d) in the Office action mailed 16 April 2021 has been withdrawn in view of the cancellation of these claims received 18 Oct. 2021.

Claim Rejections - 35 USC § 101
The rejection of claims 4, 6-7, 10, and 16-18 under 35 U.S.C. 101 in the Office action mailed 16 April 2021 has been withdrawn in view of the cancellation of these claims received 18 Oct. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 8-9, and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 12, and 14 being representative) is directed to a method, system, and non-transitory computer-readable medium for therapeutic application. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 12, and 14 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
accessing/access information associated with a patient and associated with a reference biological network database, the information comprising a set of genes and corresponding expression levels of the patient as determined by at least transcription information for the patient’s genes;
mapping the information into a plurality of networks comprising protein-protein interaction and biological pathway networks;
weighing the plurality of networks based on having altered genes/proteins, having previously identified oncogenes, and having pathways identified as being associated with cancers to obtain a plurality of resultant networks;
identifying, from the plurality of resultant networks, a molecular target by applying a series of thermodynamic and mathematical analyses of each structure of each of the plurality of resultant networks to obtain a plurality of scorings using the expression levels of the patient, and aggregating the plurality of scorings to yield the molecular target;
identifying a drug for the patient that targets the molecular target; 
generating, based on the drug for the patient, a treatment plan for the patient comprising a drug dosage and a frequency; and
repetitively generating, based on repetitively inputting a patient outcome from the treatment plan into a feedback loop mechanism, a different treatment plan for the patient based on either the molecular target or a different molecular target, wherein the feedback loop mechanism utilizes the patient outcome and population outcome data.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, accessing gene expression information associated with both a patient and biological network database and then mapping that information into a plurality of networks involves analyzing information and comparing that information to a plurality of networks to map that information to the networks, which can be practically performed in the mind or with pen and paper. Furthermore, weighing the plurality of networks by analyzing altered genes/proteins, previously identified oncogenes, and cancer-associated pathways amounts to a mere analysis of data, which can be practically performed in the mind. Applying a series of thermodynamic and mathematical analyses to analyze the structures of the plurality of resultant networks to obtain scores using the expression levels, 
Furthermore, the step of applying a series of thermodynamic and mathematical analysis to analyze the structures of the plurality of resultant networks to obtain scores and aggregating those scores recites a mathematical concept. For example, performing a thermodynamic and mathematical analysis to obtain scores requires performing mathematical calculations to perform the analysis, and aggregating those scores requires performing mathematical calculations (e.g. addition) to combine the scores. Therefore, these limitations recite a mental process. MPEP 2106.04(a)(2) I. C.
Dependent claims 5, 8-9, and 11 further recite an abstract idea. Dependent claim 5 further recites the mental process of analysis of the information associated with a patient and associated with [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 5, 8-9, and 11 do not recite any elements in addition to the recited judicial exception. 
The additional elements of independent claims 1, 12, and 14 include:
a computer;
a computer processor with circuitry ; and
a non-transitory computer-readable medium.
The additional elements of claim 3 include:
storing, in a data repository, the information associated with the patient, the reference biological network database, the molecular target data, and a data for the drug for the patient.
The additional elements of claims 13 and 15 include:
a data repository configured to store the information associated with the patient and associated with the reference biological database, the molecular target data, and a data for the drug for the patient.
The additional elements of a computer, computer processor with circuitry (i.e. a generic computer), a non-transitory computer readable medium, and storing information in a data repository are generic computer components or functions which do not represent the practical application of an improvement to computer technology. The courts have identified that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application. See MPEP 2106.04(d) I. Furthermore, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f)(2). Therefore, the additional elements of a processor with circuitry, a non-transitory computer-readable medium, and a data repository for storing information amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Therefore, claims 1-15 are directed to a judicial exception.
Therefore, the additional elements of a processor with circuitry, a non-transitory computer-readable medium, and a data repository for storing information amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Therefore, claims 1-3, 5, 8-9, and 11-15 are directed to a judicial exception. [Step 2A, Prong 2: NO]
Step 2B: 
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 5, 8-9, and 11 do not recite any elements in addition to the recited judicial exception. 
The additional elements of independent claims 1, 12, and 14 include:
a computer;
a computer processor with circuitry ; and
a non-transitory computer-readable medium.
The additional elements of claim 3 include:
storing, in a data repository, the information associated with the patient, the reference biological network database, the molecular target data, and a data for the drug for the patient.
The additional elements of claims 13 and 15 include:
A data repository configured to store the information associated with the patient and associated with the reference biological database, the molecular target data, and a data for the drug for the patient.
The additional elements of a computer, computer processor with circuitry, a non-transitory computer-readable medium, a data repository, and storing information are conventional computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 18 Oct. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.

Step 2A, Prong 1
Applicant remarks that the human mind cannot perform the steps required by the amended independent claims, and thus the limitations of the amended claims are not judicial exceptions (Applicant’s remarks at pg. 15, para. 2 to pg. 16, para. 3)
This argument is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims makes the claims patent eligible. For the reasons discussed in the above rejection, the identified limitations that recite a mental process can be practically performed in the mind. Furthermore, the claims also recite a mathematical concept, as discussed in the above rejection. Therefore, the claims recite an abstract of both a mental process and a mathematical concept.

Step 2A, Prong 2
Applicant remarks that the substance of the amended claims requires specific steps that turn a computing device into a therapeutic system (e.g. for identifying a suitable treatment plan for cancer in a patient-specific manner), and the claims spell out highly specific aspects of the 
This argument is not persuasive. Frist, regarding the claims turning a computing device into a therapeutic system, the claims do not effect a transformation of a particular article to a different state or thing for the following reasons. MPEP 2106.05(c) states that a "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. In this case, the claims simply use a computing device to perform the recited abstract idea, but the computing device is not changed to a different state or thing. For example, the computing device does not gain the function of administering a therapeutic (i.e. a therapeutic system). Furthermore, the courts have found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the computing device does not integrate the recited judicial exception into a practical application. 
Regarding the argument that the claims impose meaningful limits on practicing the abstract idea, when determining whether a claim integrates a judicial exception into a practical application , such that the claim applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, the additional elements are evaluated to determine whether they integrate a recited judicial exception into a practical application. See MPEP 2106.04(d). In this case, the limitation regarding generating a treatment plan based on a patient outcome from the previous treatment plan and population outcome data is part of the abstract alone cannot integrate the recited judicial exception into a practical application. Furthermore, for the reasons discussed above, merely implementing the execution of the loop using a computing device does not integrate a recited judicial exception into a practical application. Therefore, the claims are directed to an abstract idea.

Applicant remarks the claims are directed to a practical application in accordance with KPN appeal No. 2018-1863, slip op. at 14, reciting a specific implementation of an existing tool that improves the functioning of an overall technological process is patent eligible (Applicant’s remarks at pg. 16, para. 6 to pg. 17, para. 1).
This argument is not persuasive. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). In this case, Applicant has not provided a technical explanation as to how the claims improve technology, or indicated what technology is being improved. Furthermore, the additional elements of the claims include a computer, computer processor with circuitry, a non-transitory computer-readable medium, a data repository, and storing information, which are generic computer components and/or functions used to carry out of the recited abstract idea. The courts have found there merely invoking computers as tool to perform an abstract idea is not an improvement to computer technology. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). Furthermore, Applicant has not made any arguments that the claimed subject matter improves any other technology the argument is not persuasive.

Applicant remarks the claims are directed to a practical application in accordance with Finjan, for reciting more than a mere result and are patent eligible when they recited specific steps to accomplish a desired result (pg. 16, para. 6 to pg. 17, para. 1).
This argument is not persuasive. In Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018), the claimed invention was a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. 879 F.3d at 1303-04, 125 USPQ2d at 1285-86, and the courts found the claims improve computer functionality by protecting the user against both previously unknown viruses and "obfuscated code," as compared to traditional virus scanning, and enabling more flexible virus filtering and greater user customization, and that the claims recite additional elements (e.g., specific steps of using the security profile in a particular way) that reflect this improvement. See MPEP 2106.04(d) III. In contrast, the instant claims do not improve computer technology, and instead, merely invoke computers as tool to perform the abstract idea for the reasons discussed above. 

Applicant remarks the claims are directed to a practical application in accordance with McRO, by incorporating specific features as claim limitations that limit the claim to a specific process, and that all that is required of the claims at Step 2A is to recite more than the mere desired result, which may be done by reciting a specific solution for accomplishing the goal (Applicant’s remarks at pg. 16, para. 6 to pg. 17, para. 1).
This argument is not persuasive. In McRO, Inc. v. Bandai Namco Games Am. Inc., the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. As discussed, above, unlike the claims in McRO, the instant claims do not reflect an improvement to a computer-
Furthermore, in Step 2A Prong Two, the additional element(s) are evaluated to determine whether a claim integrates a recited judicial exception into a practical application. The courts have set forth several considerations for evaluating whether additional elements integrate a judicial exception into a practical application, including improving the functioning of a computer or another technology or technical field, effecting a particular treatment or prophylaxis, implementing a judicial exception with, or using a judicial exception in conjunction with a particular machine or manufacture, effecting a transformation or reduction of a particular article to a different state or thing, and applying or using the judicial exception in some other meaningful way. See MPEP 2106.04(d) I. However, whether the claims recite more than a mere desired result by reciting a specific solution for accomplishing the goal is not a requirement at Step 2A, Prong 2. For example, a claim reciting a specific solution for accomplishing a goal that does not recite any additional elements would not integrate a recited judicial exception into a practical application. Therefore, this argument is not persuasive.

Step 2B
Applicant remarks that the claim limitations involve more than performance of well-understood, routine, and conventional activities, in accordance with Berkheimer
This argument is not persuasive. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. See MPEP 2106.05 A. The steps of accessing information, mapping the information, weighing the plurality of networks, identifying a molecular target, identifying a drug, generating a treatment plan, and repetitively generating a different treatment plan are part of the abstract idea, as discussed in the above rejection, and therefore are not considered under Step 2B of the analysis. Instead, the additional elements include a computer, computer processor with circuitry, a non-transitory computer-readable medium, a data repository, and storing information, which are conventional computer components and do not provide significantly more, as discussed above.

Claim Rejections - 35 USC § 103
The rejection of claims 4, 6-7, 10, and 16-18 under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0268290 A1; Pub. Date: 10 Oct. 2013; previously cited) in view of West et al. (Differential network entropy reveals cancer system hallmarks, 2012, Scientific Reports, 2:802, pg. 1-8; newly cited) and Pestotnik et al. (US 7,213,009 B2; Date of Patent: 1 May 2017; previously cited) in the Office action mailed 16 April 2021 has been withdrawn in view of the cancellation of these claims received 18 Oct. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0268290 A1; Pub. Date: 10 Oct. 2013; previously cited) in view of West et al. (Differential network entropy reveals cancer system hallmarks, 2012, Scientific Reports, 2:802, pg. 1-8; previously cited) and Pestotnik et al. (US 7,213,009 B2; Date of Patent: 1 May 2017; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 1, 12, and 14, Jackson et al. shows a method, computer processor, and non-transitory computer-readable medium, for prioritizing treatments (i.e. therapeutic application) (Abstract; [0104];[0116]; FIG. 1C) comprising the following steps:
Jackson et al. shows accessing gene expression information from a patient (i.e. a set of genes and corresponding expression levels) ([0121]; [0131]; Fig. 6), which is also associated with a global molecular entity graph (i.e. a reference biological network database) [0114]; FIG. 3B) and is determined by transcription information, given gene expression data is an expression of gene transcripts. 
Jackson et al. shows mapping the gene expression information onto the global molecular entity graph ([0114];[0127]; FIG. 6), which comprises a system-wide representation of some or all biological systems (i.e. each system represents a network) within the human body including 
Jackson et al. shows identifying an indication-specific molecular entity graph from the global molecular entity graph based on identified core genes ([0127]), which involves considering (i.e. weighing) genes responsive to identified genetic variants on a gene (i.e. altered genes/proteins ([0127]), genes identified to have a mechanistic contribution to the patient indication, which includes cancer (i.e. oncogenes) ([0149]; [0010];[0122]), and molecular pathway information associated with the indication (i.e. pathways of known cancer) ([0127]). Jackson et al. further shows that multiple subnetworks (e.g. the indication-specific molecular entity graphs) can be extracted from the global molecular entity graph [0114]; FIG. 3B-C), resulting in a plurality of resultant networks.
Jackson et al. shows identifying a molecular target by calculating an applicability for each biomarker associated with the patient (e.g. performing a mathematical analysis of each node/structure in the subgraphs/resultant networks) ([0196]; [0198]), thereby obtaining a plurality of applicability scores (i.e. a plurality of scorings), wherein the plurality of applicability scores are calculated using the patient specific gene expression biomarker data (i.e. using the gene expression levels of the patient) ([0078]; [0168]; [0169], e.g. Bi is the reliability of the biomarker; [0171], e.g. score determined for each biomarker detected in patient), and then aggregating the scores overall all applicable biomarkers to generate a score for a specific treatment (i.e. by selecting a treatment, molecular targets are identified) ([0123], e.g. possible medications targeting network nodes are retrieved; [0198]).
Jackson et al. shows prioritizing (i.e. identifying) treatments based on the determined scores for the molecular targets (i.e. that targets the molecular target) ([0202]).
Regarding claim 2
Regarding claims 3, 13, and 15, Jackson et al. shows a server (i.e. data repository) which stores a variant database with identified variants for a patient (i.e. the information associated with the patient and the reference biological network database) and a medical information database with molecular entity information for one or more drugs (i.e. molecular target data and data for the drug for the patient)(Fig. 3A, # server 304 and databases #312, 314, 318, and molecular entity graph #324; [0102];[0109]-[0111]).
Regarding claim 5, Jackson et al. shows server 304, which contains the information associated with the patient and the global molecular entity graph (i.e. the reference biological network database), controls access to the server by using log in information to deny or allow access to the server ([0107]; Fig. 3A) and communicates with the client using a private network ([0062];[0102]), which shows the databases are private.
Regarding claim 8, Jackson et al. shows selecting the drug for the patient based on identifying drugs having one or more molecular targets in the indication-specific molecular entity network (i.e. evaluating drugs for the molecular target) ([0014]-[0015]). Jackson et al. further shows selecting the drug is based on identifying a subgraph in the molecular entity graph, wherein an entity is a drug target, based on the molecular entities and relationships associated with a drug target (i.e. filtering the evaluated drugs based on drug data) ([0114]). Jackson et al. further shows selecting drugs based on identifying proteins or genes associated with the patient indication ([0005]-[0006]), which can include cancer ([0116]) (i.e. characterizing a host tumor) and analyzing pathways based on the identified proteins or genes ([0006]-[0007]; FIG. 4A), which shows filtering based on the patient biology and tumor model data. Jackson et al. further shows selecting the drug also includes a validation process which includes a key opinion leader validation from sources such as the American Society of Clinical Oncology (ASCO) and ranking treatments based on the validation (i.e. refining the drugs, based on information from an expert panel) ([0180]).
Regarding claim 11, Jackson et al. shows using a statistical analysis to identify associations between indication related genes and proteins (i.e. related to patients), sequence variants, and 

Jackson et al. does not show the following limitations:
Regarding claims 1, 12, and 14, Jackson et al. does not show identifying the molecular target includes applying a series of thermodynamic analysis of each structure of each of the plurality of resultant networks to obtain a plurality of scorings, and aggregating the plurality of scorings to yield the molecular target. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by West et al.
Regarding claims 1, 12, and 14, Jackson et al. does not show, based on the drug for the patient, generating a treatment plan for patient comprising a drug dosage and a frequency, as recited in claims 1, 12, and 14. Furthermore, Jackson et al. does not explicitly show repetitively generating, based on repetitively inputting a patient outcome from the treatment plan into a feedback loop mechanism, a different treatment plan for the patient based on either the molecular target or a different molecular target. However, Jackson et al. shows using past treatment history of the patient for the indication to prioritize the treatment options ([0014]; [0022]), which suggests an iterative process of using the outcome of the patient from a previous treatment plan to suggest an alternative treatment plan. Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Pestotnik et al.
Regarding claim 9, Jackson et al. further does not show the different treatment plan comprises a different drug dosage and a different frequency. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Pestotnik et al.
Regarding claim 11, Jackson et al. does not show a feedback loop mechanism which repeatedly collects, aggregates, and analyzes the treatment plan and the patient outcome using a machine 

Regarding claims 1, 12, and 14, West et al. shows a method for analyzing protein-protein interaction networks related to cancer (Abstract), which includes calculating the entropy of each node (i.e. each structure) in protein-protein interaction networks for cancer and normal phenotypes by integrating gene expression data of a patient with the networks (i.e. a plurality of scores using gene expression data of the patient) (Abstract; pg. 2, col. 1, para. 4 to col. 2, para. 2; pg. 7, col. 1, para. 2-6, eqns 8-12), and determining a differential network entropy (i.e. an aggregate score of the plurality of scores) between the networks  (pg. 3, col. 2, para. 2-3 to pg. 4, col. 1, para. 1). West et al. further shows that differential network energy may be used to identify druggable targets (pg. 6, col. 1, para. 2).
Regarding claims 1, 9, 12, and 14, Pestotnik et al. shows a decision support system for aiding a clinical with diagnosis and treatment of a condition (Abstract), which includes generating decision-supported patient data including a drug name, type, dose, and interval for the patient (Col. 27, lines 14-32), which shows a treatment plan comprising a drug dosage and frequency, as recite din claim 1, 12, and 14. Pestotnik et al. further shows that the determination of a treatment is an iterative process (Col. 24, lines 54-61; FIG. 4), which includes receiving updated patient data, including effectiveness of treatment (i.e. patient outcome from the treatment) and reevaluating a recommended treatment to determine a new recommended treatment (i.e. repetitively generating a different treatment plan by inputting a patient outcome into a feedback loop mechanism) (Col. 21 lines 64-67 to Col. 22 lines 1-11), as recited in claims 1, 12, and 14, which includes dosage and frequency information (i.e. a different treatment plan comprising a different drug dosage and a different frequency), as recited in claim 9 (Col. 27, lines 14-32). Pestotnik et al. further shows a patient module with patient databases 222-222n that store information regarding patients medical conditions, medications prescribed, clinical consequences of treatments (i.e. population 
Regarding claim 11, Pestotnik et al. further shows an iterative process for determining treatments for patients which includes an expert system (i.e. artificial intelligence system) with an inference module (Col. 2, lines 1-10) that applies an updateable set of rules and parameters (i.e. a machine learning algorithm) (Col. 12, lines 35-49; Col. 13, lines 39-45), which continuously receives (i.e. collects and aggregates) updated patient data, including the effectiveness of treatment (i.e. the treatment plan and patient outcome) and genetic variations (i.e. the expert system derives similarities between patients, mutations, and treatments), and reevaluating a recommended treatment using the updated information to determine a new recommended treatment (Col. 21, lines 64-67 to Col. 22 lines 1-11; Col. 24, lines 54-61; FIG. 4). Pestotnik further shows such artificial intelligence systems can be used to increase the amount of available evidence applied at the front lines of patient care to meet information management and decision-supporting needs (Col. 1, lines 48-67 to Col. 2, lines 1-10). 

It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Jackson et al. to have also applied a series of thermodynamic analysis of each structure of each of the plurality of resultant networks to obtain the plurality of scorings using the gene expression levels of the patient, and aggregating the plurality of scorings to yield the molecular target, as shown by West et al. (pg. 3, col. 2, para. 2-3; pg. 7, col. 1, para. 2-6, eqns 8-12). One of ordinary skill in the art would have  This modification would have had a reasonable expectation of success because both Jackson et al. and West et al. analyze protein-protein interaction networks and expression data.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Jackson et al. to have generated a treatment plan based on the drug for the patient identified by Jackson et al., including dose and frequency of the drug (Col. 27, lines 14-32), and iterated this process using a statistical and machine learning algorithm by updating the patient data with an outcome from the treatment plan and population outcome data in a feedback loop mechanism to determine a different treatment plan, including a different dose and frequency, for the patient, as shown by Pestotnik et al. (Col. 21 lines 64-67 to Col. 22 lines 1-11; Col. 24, lines 51-61;  Col. 27, lines 14-32; Claim 1 and 10). One of ordinary skill in the art would have been motivated to combine the method of Jackson et al. with the method of Pestotnik et al. to automatically generate a treatment plan to avoid misdiagnosis and mistreatment of patients by clinicians due to time constraints that a clinician has with each patient and further to have allowed for an evaluation of a patient over an extended period without the need to re-input patient data each time a clinician examines the same patient, as shown by Pestotnik et al. (Col. 2, lines 38-46). This modification would have a reasonable expectation of success because both Jackson et al. and Pestotnik et al. show systems for determining treatments for patients. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 18 Oct. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant remarks that West uses a number of expression data sets including normal and cancer tissue samples, integrated with the protein interaction network, and in contrast to West, which examines trends across numerous expression data sets and samples, the present claims are focused on generating a treatment plan based on a particular patient’s specific molecular signature, and that West does not teach applying a series of thermodynamic analyses of each structure of each of a plurality of resultant networks to obtain a plurality of scorings using the gene expression levels of a particular patient in order to identify a molecular target for that patient, as presently claimed (Applicant’s remarks at pg. 19, para. 6 to pg. 20, para. 5).
This argument is not persuasive. The claims recite “…applying a series of thermodynamic and mathematical analyses of each structure of each of the plurality of resultant networks to obtain a plurality of scorings using the expression levels of the patient”. West et al. discloses using expression data for a number of normal tissue samples and cancer tissue samples from subjects, which includes a patient (i.e. a subject with cancer is a patient) (pg. 6, col. 2, para. 2), mapping the gene expression data for across the samples with cancer to the nodes in a protein interaction network (pg. 6, col. 2, para. 3), and then calculating entropy scores for each node in the protein interaction network based on the expression levels of that node (i.e. applying a series of thermodynamic analyses to obtain a plurality of scorings using the expression levels of the patient) (pg. 2, col. 1, para. 5 to col. 2, para. 1; pg. 6, col. 2, para. 3, e.g. edge weight pij is based on the gene expression levels of the nodes is used to calculate entropy for node i). Because the claims use the transitional phrase “comprising” in the preamble of the claims, the claims are open to additional, unrecited elements or method steps. See MPEP 2111.03. Therefore, while West et al. may disclose the thermodynamic analyses utilizes expression data for a plurality of subjects with cancer (i.e. a plurality of patients), West et al. discloses using expression data of a patient in obtaining the plurality of scores in the thermodynamic analyses, as claimed. West et al. further shows the differential network energy (i.e. the aggregate score of the plurality of entropy scores) can be used to identify drug targets (pg. 6, col. 1, para. 2), which would aid in identifying a drug 
Applicant remarks that the dependent claims are patentable over the cited art for the same reasons discussed above for the independent claims (Applicant’s remarks at pg. 21, para. 1). 
This argument is not persuasive for the same reasons discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631